NO. 07-11-0248-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL C

                              NOVEMBER 14, 2012




                                DIMAS MORENO,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

              FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2010-426,193; HONORABLE JOHN J. "TREY" McCLENDON, PRESIDING



                             Memorandum Opinion



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
       Appellant  Dimas  Moreno  was  convicted  after  a  guilty  plea   of
possession with intent to deliver cocaine in an amount between  two  hundred
and four hundred grams.  The sole issue on appeal is whether probable  cause
to search appellant's residence was established by an affidavit executed  in
support of a search warrant.  We affirm the judgment.
      We review the trial court's ruling on a motion to suppress  under  the
standard discussed in State v. Stevens, 235 S.W.3d 736, 739-40  (Tex.  Crim.
App. 2007) and Ford v. State, 158 S.W.3d 488, 493 (Tex.  Crim.  App.  2005).
Our  review  of  the  magistrate's  determination  of  probable   cause   is
constrained to the four corners of the affidavit.   Hankins  v.  State,  132
S.W.3d 380, 388 (Tex. Crim.  App.  2004).   Moreover,  we  will  uphold  the
magistrate's determination so long  as  the  affidavit  provides  sufficient
information to have allowed the  magistrate  to  make  a  practical,  common
sense decision that, under the totality of the circumstances,  there  was  a
fair probability that evidence of a crime would be  found  in  a  particular
place, Carillo v. State, 98 S.W.3d 789, 791 (Tex. App.-Amarillo  2003,  pet.
ref'd), and considerable deference  must  be  given  to  the  trial  court's
decision.  Swearingen v. State, 143 S.W.3d 808, 811 (Tex. Crim. App.  2004).

      In the affidavit, Officer Misti Snodgrass averred that 1)  within  the
past seventy-two hours, a confidential informant made a controlled  purchase
of  crack  cocaine  from  the  residence  sought  to  be  searched,  2)  the
confidential informant is able to  recognize  crack  cocaine,  has  provided
information to police in the past, and has been proven to  be  credible  and
reliable, 3) the confidential informant was searched prior to and after  the
controlled buy, 4) constant surveillance was maintained on the  confidential
informant, 5) the confidential informant made contact with  another  unnamed
participant to purchase the cocaine and the other participant  went  to  the
residence in question to  pick  up  the  cocaine,  6)  the  participant  was
observed by police going to the residence, entering it for  a  few  minutes,
returning to the confidential informant, and  handing  a  substance  to  the
informant, 7) the participant did not stop at any  other  location  and  was
under constant visual surveillance, 8) police took custody of the  substance
from the confidential informant, and 9) the substance field tested  positive
for  cocaine.    Appellant  challenges  the  fact   that   an   unidentified
participant was used and no attempt was made to  establish  the  reliability
of that person. Moreover, no  attempt  was  made  to  establish  appellant's
connection to the house other than through this unnamed participant.
      Under almost identical facts involving  the  use  of  an  unidentified
participant, this court has previously found probable cause to believe  that
evidence of a crime would be  found  at  the  house  where  the  drugs  were
purchased.  Bibbs v. State, No. 07-11-00064-CR, 2011 Tex. App.  Lexis  7552,
at *7-9 (Tex. App.-Amarillo September 15, 2011,  no  pet.)  (not  designated
for publication).  That decision was based on a logical inference  that  the
unidentified participant went to the house to pick up cocaine.  Id.  at  *9.
Moreover, the probable cause here is not based so much on statements of  the
unidentified participant but upon police observations  of  the  confidential
informant and  the  unidentified  participant  both  before  and  after  the
alleged purchase.  Because that is so, we find no  abuse  of  discretion  on
the part of the trial court in denying the motion to suppress.
      Accordingly, the judgment is affirmed.

                                  Per Curiam
Do not publish.